STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 19, 2016
               Plaintiff-Appellee,

v                                                                    No. 323274
                                                                     Kalamazoo Circuit Court
RAYSHON DANIEL BRAGGS,                                               LC No. 2014-000180-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and SAWYER and MARKEY, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of armed robbery, MCL 750.529,
and unlawful imprisonment, MCL 750.349b. Defendant was sentenced to 12 to 30 years’
imprisonment for armed robbery, and 5 to 15 years’ imprisonment for unlawful imprisonment, to
be served concurrently. We affirm.

         On appeal, defendant first claims that there was insufficient evidence for the jury to find
him guilty of armed robbery and unlawful imprisonment. We disagree. This case arises from
the armed robbery of the victim by Demetrius Bennett and a masked man who was later
determined to be defendant, Bennett’s younger brother. The victim knew Bennett and allowed
Bennett into his apartment. Bennett thereafter pointed a gun at the victim and defendant entered
the apartment. They threatened the victim, tied him up, and stole money and drugs from him.
The victim escaped and ran out of the apartment into a courtyard, followed by his assailants.
Defendant fought the victim and wrestled him on the ground in the courtyard and Bennett shot
the victim in the leg. Bennett and Defendant then fled. A blue Ford Taurus was seen speeding
away from the scene, and it was later determined that the car belonged to a family friend of
Bennett and defendant, who was staying at the home of defendant’s mother when the robbery
took place. The family friend loaned the car to Bennett the morning of the robbery; she claimed
defendant was asleep on a couch at his mother’s house at the time. Defendant’s mother also
testified that defendant was home asleep and doing chores while the robbery took place. During
the commission of the crimes, defendant wore a mask covering his face. The victim stated that
he knew defendant, would have recognized defendant if he were the man wearing the mask, and
insisted that defendant was not the masked man who robbed him with Bennett. However,               a
large black sweatshirt and a knit-cap fashioned into a mask were found at the scene. Defendant’s
DNA was the only DNA found on the mask and the sweatshirt. On Bennett’s cellular telephone,
detectives found a number of incriminating text messages sent the morning of the crime to and

                                                -1-
from a telephone number attributed to “Ray.” While there was evidence that defendant’s
nickname was not “Ray,” a detective testified at trial that defendant provided that telephone
number as his own just a week after the robbery.

        On appeal, defendant argues that there was insufficient evidence for the jury to find
defendant guilty of armed robbery and unlawful imprisonment, claiming that he was not the man
wearing the mask. An appeal based on the sufficiency of the evidence is reviewed de novo.
People v Henderson, 306 Mich. App. 1, 8; 854 NW2d 234 (2014). When considering the
sufficiency of the evidence, the Court views the evidence in the light most favorable to the
prosecution and determines whether a rational trier of fact could find that the essential elements
of the crime were proved beyond a reasonable doubt; all conflicts in the evidence are resolved in
favor of the prosecution. Id. at 8-9. “The prosecutor need not negate every reasonable theory
consistent with innocence.” People v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000).

        Here, defendant does not contest that the masked man acting with Bennett committed an
armed robbery and unlawful imprisonment, but rather argues that he was not the man wearing
the mask. “Identity is an element of every offense.” People v Yost, 278 Mich. App. 341, 356; 749
NW2d 753 (2008). “Circumstantial evidence and reasonable inferences arising therefrom may
be sufficient to prove the elements of a crime.” People v Nelson, 234 Mich. App. 454, 459; 594
NW2d 114 (1999). Specifically, “Identity may be shown by either direct testimony or
circumstantial evidence.” People v Kern, 6 Mich. App. 406, 409; 149 NW2d 216 (1967).

        Defendant’s DNA, and no one else’s, was recovered from the sweatshirt and mask found
at the scene of the crime. Defendant is Bennett’s brother. The car that Bennett and the masked
man used to escape the scene belonged to someone who lived at the defendant’s mother’s house
where defendant slept the night before the robbery. Text messages sent between Bennett and a
telephone number that defendant identified as his reveal planning and preparation for the armed
robbery that day. The above-referenced circumstantial evidence viewed as a whole was
sufficient for a jury to find that defendant was the masked man who committed the crimes. See
Nelson, 234 Mich. App. at 459; Kern, 6 Mich. App. at 409.

        Defendant also argues on appeal that there was an insufficient foundation to admit the
text messages entered into evidence. “The decision whether to admit evidence is within the trial
court’s discretion, which will be reversed only where there is an abuse of discretion.” People v
Gursky, 486 Mich. 596, 606; 786 NW2d 579 (2010). “An abuse of discretion occurs when the
trial court reaches a result that is outside the range of principled outcomes.” People v Benton,
294 Mich. App. 191, 195; 817 NW2d 599 (2011). “Preliminary issues of law, including the
interpretation of the rules of evidence and the effect of constitutional provisions, are reviewed de
novo.” Id. “A decision on a close evidentiary question ordinarily cannot be an abuse of
discretion.” People v Aldrich, 246 Mich. App. 101, 113; 631 NW2d 67 (2001).

        “The requirement of authentication or identification as a condition precedent to
admissibility is satisfied by evidence sufficient to support a finding that the matter in question is
what its proponent claims.” MRE 901(a); see People v McDade, 301 Mich. App. 343, 352; 836
NW2d 266 (2013). “It is axiomatic that proposed evidence need not tell the whole story of a
case, nor need it be free of weakness or doubt. It need only meet the minimum requirements for
admissibility.” McDade, 301 Mich. App. at 353.

                                                -2-
        This minimum requirement for admissibility is met in this case. Testimony was
presented that defendant gave the incriminating number as his own just a week after the
shooting. The number was assigned to “Ray” in Bennett’s telephone, which the jury could infer
referenced defendant’s name “Rayshon.” The messages clearly referenced preparation for the
robbery that took place. Defendant’s DNA was recovered from the sweatshirt and mask found at
the scene of the crime. Thus, sufficient foundation was presented to support a finding that the
texts related to the victim were sent by defendant, and it was not an abuse of discretion for the
trial court to admit the text messages entered into evidence. Gursky, 486 Mich. at 606.

       Affirmed.



                                                           /s/ Mark T. Boonstra
                                                           /s/ David H. Sawyer
                                                           /s/ Jane E. Markey




                                               -3-